


                                                    
[newlogosma01.jpg]
 
 
Mitchell J. Krebs
 
President & Chief Executive Officer



February 1, 2013
 
 
Frank L. Hanagarne Jr.
Delivered via Coeur e-mail
 
Re: Offer of Employment
 
Dear Frank,
 
Pursuant to our recent discussions, I am very pleased to offer you the position
of Senior Vice President and Chief Operating Officer.
In this key corporate officer position you will report to me in my capacity as
Coeur's President and Chief Executive Officer. This position will be based in
our corporate office, but will require significant travel.
The base salary for this exempt salaried position will be $340,000 per year.
Certain incentive elements of compensation, including the target level for
participation in the Company's annual incentive plan (AIP), prorated for the
first year, and the Company's long-term incentive plan (LTIP) must be approved
by the Board of Directors' Compensation Committee. The AIP for this position
will be targeted at 75% of your base salary and the LTIP is targeted at 225% of
your base salary.
You will continue eligibility in the Company's various benefit programs, which
include medical and dental insurance for you and your family, group life,
short-term & long-term disability, employee assistance program, paid holidays
and Coeur's defined contribution & 401(k) retirement plans.
Please sign this letter indicating your acceptance of this employment offer and
return it to me by February 5, 2013. Thank you.
  
Professional regards,
  
 
Mitchell J. Krebs                     
                        
cc: Keagan J. Kerr, VP, HR
 
 
 
 
Frank L. Hanagarne Jr.
Date
 

                                        
                                    


Coeur d'Alene Mines Corporation
505 Front Avenue, P.O. Box I
Coeur d'Alene, ID 83816-0316
Telephone (208) 667-3511
Facsimile (208) 667-2213
www.coeur.com




